DETAILED ACTION
Claims 1-7, 9-10, 14 and 16-26 are pending.  Claims 8, 11-13 and 15 are cancelled.  Claims 22-26 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2022 has been entered.
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to European Patent Application No. 16195049.8, filed on 10/21/2016. 
Response to Arguments
Applicant’s arguments, filed 10/14/22, have been fully considered but are not persuasive.
Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 and the alleged deficiencies of Maeritz '396, Maeritz '187 and Vajaria with regard to the new claims (pages 7-9) are moot in view of the newly cited reference, Burch.
For at least these reasons, the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10, 14, 16-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeritz U.S. Patent Publication No. 20040225396 (hereinafter Maeritz396) in view of Maeritz U.S. Patent No. 7348187 (hereinafter Maeritz187) and further in view of Burch et al. U.S. Patent Publication No. 20070288185 (hereinafter Burch).
Regarding claim 1, Maeritz396 teaches a method [0012 — a method for the computer-aided monitoring and controlling of a manufacturing process of a plurality of physical objects] comprising: 
selecting one or more product units from the product units as one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; 
performing one or more metrology steps only on the selected one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
based at least partly on the metrology results of the selected one or more sample product units, defining corrections for use in controlling processing in an industrial process of product units and/or other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify partitioning, based on a statistical analysis of product unit data, a set of product units into a plurality of subsets of product units;
receiving object data representing one or more parameters measured in relation to the product units; and
that the selecting of the one or more sample product units from the product units based at least partly on statistical analysis of the object data, and that selecting and performing is performed separately for each subset.
However, Maeritz187 teaches receiving object data representing one or more parameters measured in relation to the product units [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; 
selecting one or more of the product units as one or more sample product units, the selecting of the one or more sample product units from the product units based at least partly on statistical analysis of the object data [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]
and that selecting and performing is performed separately for each subset [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify partitioning, based on a statistical analysis of product unit data, a set of product units into a plurality of subsets of product units.
However, Burch teaches partitioning, based on a statistical analysis of product unit data, a set of product units into a plurality of subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) …   For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes… The differences in local distance between groups of wafers versus their distance from other groups can have a statistical threshold applied to it, so that a significance test can be used to determine if a given wafer is part of a cluster and whether a given cluster is discernible from other clusters; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.].
Maeritz396, Maeritz187 and Burch are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve upon the signal to noise in further wafer analysis and make it more useful, as taught by Burch [0026, 0033].  
Regarding claim 2, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches selecting one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches selecting the one or more sample product units includes elimination of one or more product units that are identified by the statistical analysis as unrepresentative of the product units of the respective subset [col. 8 lines 2-45 — For the test measurement, a random sample, generally a single wafer, which lies in its alignment value close to the mean value of the distribution is selected. In FIG. 4, this is, for example, the wafer 411 — i.e. unrepresentative outliers, such as wafer 412 are not used/eliminated; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers and removing the influence of outliers, as suggested by Maeritz187 [col. 8 lines 2-30].  
Further, Burch teaches respective subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) ; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.].
Regarding claim 3, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches selecting one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches selecting the one or more sample product units includes preferentially selecting one or more product units that are identified by the statistical analysis as most representative of the product units of the respective subset [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot (most representative) in this process parameter are then determined; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
Further, Burch teaches respective subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) ; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.].
Regarding claim 4, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Maeritz187 teaches the statistical analysis includes calculating a performance indicator value for a plurality of candidate product units, and identifying the one or more most representative product units by reference to the performance indicator [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters/performance indicator) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
Regarding claim 5, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Burch teaches the statistical analysis of the object data is based on positions of product units of the product units in a multi-dimensional space [0029-0031 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space; 0039 — An N-dimensional vector, where N is equal to the number of failure bin modes multiplied by the number of zones selected, is constructed and can represent all possible states of the wafer population. For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes. In this way, an N-dimensional Euclidean "distance" matrix can be constructed for the entire population of wafers being analyzed such that each wafer is represented as a single point in this N-dimensional space… Principal Component Analysis is applied to identify the "natural" major cluster groups on which additional drilldown analysis can be performed ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for variations of more than one parameter (multiple dimensions), as suggested by Burch [0029-0031, 0039].  
Regarding claim 6, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Burch teaches the multi-dimensional space is defined at least partly by multivariate analysis of the object data [0029-0031 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space; 0039 — An N-dimensional vector, where N is equal to the number of failure bin modes multiplied by the number of zones selected, is constructed and can represent all possible states of the wafer population. For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes. In this way, an N-dimensional Euclidean "distance" matrix can be constructed for the entire population of wafers being analyzed such that each wafer is represented as a single point in this N-dimensional space… Principal Component Analysis is applied to identify the "natural" major cluster groups on which additional drilldown analysis can be performed ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for variations of more than one parameter (multiple dimensions), as suggested by Burch [0029-0031, 0039].  
Regarding claim 10, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Maeritz396 teaches one or more metrology steps performed on a selected sample product unit include sending the selected sample product unit ahead through the industrial process and measuring performance of the industrial process on the selected sample product unit, in order to define the corrections for processing of a remainder of the product units [0095-0099, Fig. 4 — If the processing step 408 is to be controlled on the basis of these lots, it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… Following the test measurement, an evaluation unit 411 of the run-to-run method analyses the results of the test measurements on the basis of prescribed criteria, for example limit values or product qualities, which have to be maintained, as to whether or not a control of the process step 408 is necessary. In the case that control is necessary, this control is carried out for the process step 408, i.e. process parameters of the processing step are generally altered (i.e. for subsequently processed wafers); 0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements].
Further, Maeritz187 teaches subsets of product units [col. 8 lines 2-45 — For the test measurement, a random sample, generally a single wafer, which lies in its alignment value close to the mean value of the distribution is selected. In FIG. 4, this is, for example, the wafer 411 — i.e. unrepresentative outliers, such as wafer 412 are not used/eliminated; col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Further, Burch teaches subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) ; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.].
Regarding claim 14, Maeritz396 teaches a non-transitory computer program product comprising machine readable instructions therein, the instructions, when executed by a data processing system [0014-0016 —  a computer-readable storage medium, a processing program for the monitoring and controlling of a manufacturing process of a physical object is stored, which processing program has the method steps described above when it is run by a processor, claims 4-5], configured to cause the data processing system apparatus to at least: 
select one or more product units from the product units as one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements], 
obtain metrology results from the performance of one or more metrology steps only on the selected one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
based at least partly on the metrology results of the selected one or more sample product units, define corrections for use in controlling an industrial process performed on the product units and/or other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify partitioning, based on a statistical analysis of product unit data, a set of product units into a plurality of subsets of product units; 
receiving object data representing one or more parameters measured in relation to the product units; and 
the selection of the one or more sample product units based at least partly on statistical analysis of the object data and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset.
However, Maeritz187 teaches receiving object data representing one or more parameters measured in relation to the product units [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; 
the selection of the one or more sample product units based at least partly on statistical analysis of the object data [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined] and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer program product, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify partitioning, based on a statistical analysis of product unit data, product units into a plurality of subsets of product units.
However, Burch teaches partitioning, based on a statistical analysis of product unit data, product units into a plurality of subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) …   For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes… The differences in local distance between groups of wafers versus their distance from other groups can have a statistical threshold applied to it, so that a significance test can be used to determine if a given wafer is part of a cluster and whether a given cluster is discernible from other clusters; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.].
Maeritz396, Maeritz187 and Burch are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer program product, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve upon the signal to noise in further wafer analysis and make it more useful, as taught by Burch [0026, 0033].  
Regarding claim 16, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 2.
Regarding claim 17, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 3.
Regarding claim 18, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 4.
Regarding claim 19, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 5.
Regarding claim 20, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 6.
Regarding claim 22, Maeritz396 teaches a non-transitory computer program product comprising machine readable instructions therein, the instructions, when executed by a data processing system [0014-0016 —  a computer-readable storage medium, a processing program for the monitoring and controlling of a manufacturing process of a physical object is stored, which processing program has the method steps described above when it is run by a processor, claims 4-5], configured to cause the data processing system apparatus to at least: 
select one or more product units from the product units as one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements], 
obtain metrology results from the performance of one or more metrology steps only on the selected one or more sample product units [0095-0096 — it is necessary to select a random sample of wafers and/or lots of wafers, which is subjected to a test measurement for establishing the quality of the manufacturing step… the corresponding lot is provided for test measurements]; and 
based at least partly on the metrology results of the selected one or more sample product units, define corrections for use in controlling an industrial process performed on the product units and/or other product units [0099 — Once the test measurements have been completed, the wafers or the lot with the plurality of wafers which were subjected to the test measurements is/are in turn integrated into the normal manufacturing process. If, however, the results and the evaluation of these results show that possibly set limit values for product qualities are not maintained, these wafers or the lot of wafers may, however, also be subjected to the steps which the inline SPC method prescribes for such a case. For example, these wafers or the lot of wafers may be removed from the conventional manufacturing process, or be subjected to re-working (corrected)].
But Maertiz396 fails to clearly specify partitioning, a set of product units into a plurality of subsets of product units; 
receiving object data representing one or more parameters measured in relation to the product units; and 
the selection of the one or more sample product units based at least partly on a multi-variate, regression or mixture model analysis of the object data and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset.
However, Maeritz187 teaches receiving object data representing one or more parameters measured in relation to the product units [col. 7 line 38 col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined]; 
the selection of the one or more sample product units based at least partly on analysis of the object data [col. 7 line 38 col. 8 line 30 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined] and that selection of one or more of the product units as one or more sample product units and obtaining of metrology results is done separately for each subset [col. 7 line 38 - col. 8 line 6 — Represented in FIG. 4 is a distribution of the values of a process parameter which were recorded in the manufacturing process of a wafer. Chosen as an example was a process parameter which shows the misalignment, i.e. the deviation in the X and/or Y direction… the misalignment values (process parameters) of all the wafers are entered in a diagram in the statistical analysis…In FIG. 4, the values for a lot (subset) comprising 50 wafers are entered. By means of the analysis, the wafers which best characterize the lot in this process parameter are then determined].
Maeritz396 and Maeritz187 are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer program product, as taught by Maeritz396, by incorporating the above limitations, as taught by Maeritz187.  
One of ordinary skill in the art would have been motivated to do this modification in order to utilize product units/wafers that best characterize the group of product units/wafers, as taught by Maeritz187 [col. 8 lines 2-30].  
But the combination of Maeritz396 and Maeritz187 fails to clearly specify partitioning, product units into a plurality of subsets of product units and multi-variate, regression or mixture model analysis.
However, Burch teaches partitioning, product units into a plurality of subsets of product units [0028-0033, Fig. 11 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space… At step 1104, a clustering algorithm can be applied in this N-dimensional space to identify groups or clusters of wafers with similar failing mechanisms or root causes; 0039 — Individual clusters of wafers and/or lots are identified by their failure mode (bin and pattern) …   For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes… The differences in local distance between groups of wafers versus their distance from other groups can have a statistical threshold applied to it, so that a significance test can be used to determine if a given wafer is part of a cluster and whether a given cluster is discernible from other clusters; 0070-0080, Fig. 3 — Steps 306-322 provide a first example of a method to partition the wafers. Agglomerative hierarchical clustering is a clustering algorithm that starts with each wafer as its own cluster and then recursively groups the wafers together that are closest using some defined distance metric.] and multi-variate, regression or mixture model analysis [0029-0031 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space; 0039 — An N-dimensional vector, where N is equal to the number of failure bin modes multiplied by the number of zones selected, is constructed and can represent all possible states of the wafer population. For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes. In this way, an N-dimensional Euclidean "distance" matrix can be constructed for the entire population of wafers being analyzed such that each wafer is represented as a single point in this N-dimensional space… Principal Component Analysis is applied to identify the "natural" major cluster groups on which additional drilldown analysis can be performed ].
Maeritz396, Maeritz187 and Burch are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer program product, as taught by the combination of Maeritz396 and Maeritz187, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve upon the signal to noise in further wafer analysis and make it more useful, as taught by Burch [0026, 0033] and to account for variations of more than one parameter (multiple dimensions), as suggested by Burch [0029-0031, 0039].  
Regarding claim 23, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 2.
Regarding claim 24, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 3.
Regarding claim 25, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above is otherwise rejected under the same rationale as a claim 4.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maeritz396, Maeritz187 and Burch in view of Vuong et al. U.S. U.S. Patent Publication No. 20070185684 (hereinafter Vuong).
Regarding claim 7, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
Further, Burch teaches the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units [0029-0031 — At step 1100, bin data (for example, failure bit map (FBM), die sort data, or multi-probe data), and the within-wafer spatial failure distribution of that bin data are mapped into an N-dimensional vector space; 0039 — An N-dimensional vector, where N is equal to the number of failure bin modes multiplied by the number of zones selected, is constructed and can represent all possible states of the wafer population. For a given wafer and zone, m-bins may fail and the number of failures would constitute the distance along that wafer/zone/bin(s) axes. In this way, an N-dimensional Euclidean "distance" matrix can be constructed for the entire population of wafers being analyzed such that each wafer is represented as a single point in this N-dimensional space… Principal Component Analysis is applied to identify the "natural" major cluster groups on which additional drilldown analysis can be performed ].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Burch.  
One of ordinary skill in the art would have been motivated to do this modification in order to account for variations of more than one parameter (multiple dimensions), as suggested by Burch [0029-0031, 0039].    
But the combination of Maeritz396, Maeritz187 and Burch fails to clearly specify that the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units processed previously.
However, Vuong teaches that the multi-dimensional space is defined at least partly by multivariate analysis of object data for product units processed previously [0064 — In 640, multivariate analysis is performed on a set of the collected metrology data. For example, the multivariate analysis can include principal components analysis (PCA); 0078, Fig. 10 — In 680, once a PCA (principle component analysis) model is prepared, i.e., one or more essential variables (multi-dimensional space) are determined to characterize the treatment process or processes, the one or more essential variables are utilized to perform one or more of the following: characterization of the treatment process or processes; monitoring of the treatment process or processes; adjusting of the treatment process or processes; automated control of the treatment process or processes; or fault detection for the treatment process or processes. For example, during characterization of a treatment process or processes, the one or more selected essential variables may be used to define a process window, as illustrated in FIGS. 7A, 7B, 8A and 8B].
Maeritz396, Maeritz187, Burch and Vuong are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Vuong.  
One of ordinary skill in the art would have been motivated to do this modification in order to assist with efficiently identifying relevant inter-relationships, as taught by Vuong [0038-0039].  
Claim(s) 9, 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maeritz396, Maeritz187 and Burch in view of Vajaria et al. U.S. Patent Publication No. 20150234379 (hereinafter Vajaria).
Regarding claim 9, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above. 
But the combination of Maeritz396, Maeritz187 and Burch fails to clearly specify that the partitioning of the set of product units into subsets is based at least in part on context data representing a processing history of each product unit.
However, Vajaria teaches that the partitioning of the set of product units into subsets is based at least in part on context data representing a processing history of each product unit [0028 — A process engineer (i.e., a user) interested in studying the behavior of a particular process tool may have the knowledge regarding which process components were handled by that particular tool (context data representing a processing history of each product unit), and may therefore establish an inspection sampling strategy in which an optimal subset of wafers from each lot is selected for statistical analysis. For example, layers M.sub.i, M.sub.j, and M.sub.k (from the same or different technology nodes and devices) may include wafers (or wafer lots) that the engineer wants to analyze as a group. The ability to provide joint analysis, i.e., taking multiple lot and inter-lot (i.e., a mixture of wafer lots) metrics to make a joint decision, makes the statistical computations in accordance with the present disclosure more robust and less burdensome to the user.].
Maeritz396, Maeritz187, Burch and Vajaria are analogous art.  They relate to process control for semiconductor manufacturing.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above process control system and method, as taught by the combination of Maeritz396, Maeritz187 and Burch, by incorporating the above limitations, as taught by Vajaria.  
One of ordinary skill in the art would have been motivated to do this modification in order to make statistical computations involving product units more robust and less burdensome, as taught by Vajaria [0028], and to enable a user to study specific process elements or contexts.  
Regarding claim 21, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above and is otherwise rejected under the same rationale as a claim 9.
Regarding claim 26, the combination of Maeritz396, Maeritz187 and Burch teaches all the limitations of the base claims as outlined above and is otherwise rejected under the same rationale as a claim 9.
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119